Citation Nr: 0116372	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1943 to April 1946 in the Navy, and from September 1951 to 
November 1952 in the Army.  He had subsequent service with 
the Army Reserve and was placed on the retired list in 
September 1986 when he was 60 years old.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.  


REMAND

The veteran's service medical records are negative for any 
complaints or findings of bilateral hearing loss.  His April 
1946 separation examination from his first period of active 
service showed that his ears were normal and his hearing was 
15/15, bilaterally, for the spoken and whispered voice.  In 
August 1951, when he underwent an enlistment examination for 
his second period of active service, his ears were normal and 
his hearing was 15/15, bilaterally, for the spoken and 
whispered voice.  In April 1952, it was noted that while 
flying he had had a cold and when he reached the ground he 
couldn't hear out of the right ear.  He still had decreased 
hearing.  His ears were normal and he was given drops.  
Record entries of July and August 1952 are not related to 
hearing loss.  The report of his separation examination, 
dated in November 1952, shows that he denied having or having 
had any ear, nose, or throat trouble.  His hearing was 15/15, 
bilaterally, on voice testing and his ears were normal.  

The veteran's Notice of Separation from the United States 
Naval Service shows that he served in the United States Navy 
from September 1943 to April 1946.  The form also reflects 
that he was a Quartermaster Second Class and served on the 
U.S.S. LSM 313.     

In April 1999 the veteran submitted a claim for service 
connection, indicating that he had sustained ear damage on 
January 9, 1945 on Luzon in the Philippines.  In an 
accompanying statement he stated that during the latter part 
of 1944 and early 1945, he was a Quartermaster on the U.S.S. 
LSM 313 traveling in a task force between Japanese held 
islands to invade Luzon.  He indicated that his general 
quarters station had been on the "open conning tower" with 
only his helmet as protection for his head and ears.  He 
noted that prior to hitting the beach in the first wave, they 
were positioned close to the battleships New Mexico and 
Pennsylvania and the cruiser Columbia as they fired at the 
beach.  He reported that the big guns were fired over his 
head and the vibrations and noise made him temporarily deaf 
and sick to his stomach.  The veteran reported that the 
bombardment continued until both the New Mexico and Columbia 
were "put out of action" by Kamikaze hits and they then 
made their run onto the beach.  He contended that his hearing 
had deteriorated since then.  

Records from Trippler Army Medical Center first show that the 
veteran had hearing loss in October 1986, when it was 
reported that he had a history of hearing loss with no 
change, according to the veteran.  He was referred for 
hearing aids.  When he was seen in November 1986 he reported 
a history of having shot a gun during service.  He was noted 
to have a symmetrical sensorineural hearing loss.  In 
December 1988 he was seen for an annual evaluation and was 
noted to have a long history of hearing loss.  He continued 
being seen periodically.  In December 1998, the veteran 
underwent an audiometric evaluation at which time the 
examiner noted an asymmetric mid-high frequency sensorineural 
loss, right greater than left, with normal tympanograms.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  Also, the new legislation eliminates the well-
grounded claim requirement, which is the basis on which this 
claim was denied.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
veteran identify all hearing tests that 
he has had since his discharge from 
active service, to include the name and 
address of each examiner and the 
approximate dates of the tests.  Of 
particular importance is the first 
hearing test after active service.  The 
RO should then request the results of the 
veteran's hearing tests, to include the 
actual puretone thresholds and speech 
discrimination/recognition scores 
obtained.  The veteran also should be 
asked whether he had to undergo hearing 
tests in association with any civilian 
jobs and, if so, to identify the 
employers that required such tests and 
their addresses, the approximate dates of 
employment, and the title of his 
positions.  He should also identify where 
he was given any such employment related 
hearing tests.  The RO should then 
contact identified sources for the actual 
results of the tests.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).   

3.  After the above development has been 
completed and any records obtained have 
been associated with the claims file, the 
veteran should be afforded a 
comprehensive VA ear 
examination/audiological evaluation to 
determine whether he has hearing loss as 
defined by 38 C.F.R. § 3.385 and the 
etiology of any such hearing loss.  The 
claims folder should be made available to 
the examiner(s) for review.  If it is 
determined that the veteran has hearing 
loss as defined by 38 C.F.R. § 3.385, the 
examiner(s) should address the following: 
In view of the veteran's 15/15 hearing 
during his August 1951 enlistment 
examination and his 15/15 hearing during 
his November 1952 separation examination 
from his second period of active service, 
and his denial of any ear trouble at the 
time of his November 1952 separation 
examination, and in light of any post-
active duty noise exposure, is it at 
least as likely as not that any current 
hearing loss disability is the result of 
any noise exposure during active service.  
If this question can not be answered 
without resort to speculation, the 
examiner(s) should so indicate.  The 
examiner(s) also should answer the 
following: Does noise induced hearing 
loss increase in severity after exposure 
to the noise has ceased or would any 
subsequent increase be due to some new 
factor, such as new noise exposure.   

4.  The RO should review the examination 
report.  If it is not in compliance with 
the instructions provided above, 
appropriate action should be taken.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO also should accomplish 
any other indicated development.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court. This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).



